DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1 & 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 13, 16 and 19 are allowed and they are all dependent on claim 1. By virtue of dependency claims 14-15, 17-18 and 20-22 are allowed as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kub; Francis J. Arnold (US PGPub No: 2012/0068157 A1), herein after Kub, in view of Kub; Francis J. Arnold (US PGPub No: 2015/0041762), herein after Kub1 and further in view of Torres, Jr. et al. (US Patent No: US 10121932 B1), herein after Torres, Jr.
Regarding claim 1, Kub teaches, a photodetector, in FIF 1-11B,comprising: a first electrode(Vc); a collector layer (105) on the first electrode; a tunnel barrier layer (104) on the collector layer; a graphene layer on the tunnel barrier layer (103); an emitter layer on the graphene layer (101); and a second electrode (Ve) on the emitter layer (FIG. 1-6A).
However, assuming arguendo that the claim must be so narrowly construed such that Kub1 does not explicitly teach a second electrode on the emitter layer, wherein the second electrode including a transparent conductive material.
However, Kub1 teaches a second electrode on the emitter layer (Ve), wherein the second electrode includes a transparent conductive material (Paragraph [0055], [0065]). Materials that can be used in the emitter for injection of non-hot electrons into the base layer can include ZnO which is a conductive transparent material.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kub’s photodetector to modify with teachings as taught by Kub1 so that the image sensor reduced area collector region (third region) is not formed by undercut, the lateral width of the collector width can be well controlled and have small lateral width. This leads to small base-collector capacitance and thus 
Perhaps Kub or Kub1 does not explicitly teach the second electrode which includes a transparent conductive material.
However, it is known in the industry to use electrode material to include a transparent conductive material (ITO) as known in the industry taught by Torres, Jr. in Column 7 line 34-55 especially line 40-44) Please see you Yu et al. (US PGPub No: 2016/0284811 A1) (Paragraph [0092]) as well as known in the industry to use transparent conductive material to be used as electrode.  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kub and Kub1’s modified photodetector to adopt teachings as taught by Torres, Jr.  so that the photodetector can have low resistance electrical contacts without blocking light (e.g. LEDs, photovoltaics). Transparent materials possess wide bandgaps whose energy value is greater than those of visible light (general concept of using transparent conductive material as electrode). Also, voltage bias provided by the gate is operable to change an optical bandgap of the direct bandgap two dimensional semiconductor material via a giant Stark Effect from the visible to the mid-infrared spectrum.
Regarding claim 2, Kub
Regarding claim 3, Kub teaches the photodetector of claim 1, wherein the collector layer includes a first semiconductor material (Paragraph [0081]), and the emitter layer includes a second semiconductor material (Paragraph [0049]-[0082]).
Regarding claim 4, Kub teaches the photodetector of claim 3, wherein each semiconductor material of the first semiconductor material and the second semiconductor material includes silicon (Si), germanium (Ge), an organic semiconductor, a compound semiconductor, quantum dots, or a two-dimensional (2D) crystal having a band gap (Paragraph [0049]- [0082]).
Regarding claim 5, Kub teaches the photodetector of claim 4, wherein at least one semiconductor material of the first semiconductor material and the second semiconductor material includes the 2D crystal having the band gap, and the 2D crystal having the band gap includes a transition metal dichalcogenide which is a compound of a transition metal and a chalcogen element (FIG. 7, Paragraph [0033]-[0049]).
Regarding claim 6, Kub teaches the photodetector of claim 5, wherein the transition metal dichalcogenide includes at least one selected from a group consisting of MoS2, WS2, TaS2, HfS2, ReS2, TiS2, NbS2, SnS2, MoSe2, WSe2, TaSe2, HfSe2, ReSe2, TiSe2, NbSe2, SnSe2, MoTe2, WTe2, TaTe2, HfTe2, ReTe2, TiTe2, NbTe2, and SnTe2 (Paragraph [0045]-[0049], [0070]-[0082]).
Regarding claim 7, Kub teaches the photodetector of claim 4, wherein at least one semiconductor material of the first semiconductor material and the second semiconductor material includes the 2D crystal having the band gap, and the 2D crystal having the band gap further includes at least one selected from a group consisting of TiOx, NbOx, MnOx, VaOx, MnO3, TaO3, WO3, MoCl2, CrCl3, RuCl3, BiI3, PbC14, 
Regarding claim 8, Kub teaches the photodetector of claim 1, wherein the tunnel barrier layer includes an insulating material, the insulating material having a thickness that is at least a minimum thickness of the insulating material associated with tunneling of electrons and holes in the tunnel barrier layer (1-11B , Paragraph [0070]-[0084]).
Regarding claim 9, Kub teaches the photodetector of claim 8, wherein the tunnel barrier layer includes at least one material selected from a group consisting of SiO2, SiN, A12O3, HfO2, and hexagonal BN (h-BN) (FIG. 1-11B, Paragraph [0033]-[0049]).
Regarding claim 11, Kub teaches the photodetector of claim 1, wherein the graphene layer includes single-layer graphene or multi-layer graphene, (it can be either, but it is a graphene layer) and the graphene layer has a thickness of about 0.3 nm to about 1 m (the thickness can be adjusted to fit the need and known to the artisan’s in this field).
Regarding claim 12, Kub teaches the photodetector of claim 1, wherein the emitter layer and the tunnel barrier layer each have a thickness of about 0.3 nm to about 1 m (FIG. 1-11B, Paragraph [0033]-[0049], [0059]-[0082]).
Regarding claim 28, Kub teaches the photodetector of claim 1, wherein an energy of the tunnel barrier layer in a conduction band is higher than an energy of the collector layer and an energy of the emitter layer in a conduction band (FIG. 2A-2F, Paragraph [0040]-[0059], [0070], especially paragraph [0084]).
Regarding claim 29, Kub teaches the photodetector of claim 1, wherein the emitter layer is configured to absorb light and generate electron-hole pairs (Paragraph optical phonons and other scattering events during the transit of electrons through the base layer. In the case of hot electron injection into the graphene material base layer, such an emitter transition layer can implement a tunneling barrier, a Fowler Nordheim injection barrier, a thermionic barrier, or other barrier known in the art for hot electron injection into the graphene material base layer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEIKH MARUF/
Primary Examiner, Art Unit 2828